— Motion to change venue of trial of indictment from Cayuga County denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Cayuga County (GPL 230.20, subd 2). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature. (See People v DiPiazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982, app dsmd 35 NY2d 844.) Present — Dillon, P. J., Doerr, Green, Moule and Schnepp, JJ. (Order entered July 6, 1984.)